DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "low pressure" and “high pressure” in claims 1-3, 5-8 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  




 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aldrich (US 20140370448 A1).
Regarding claim 1, Aldrich discloses a clean burning gas flare tip comprising: 
a low pressure blower mixing chamber (portion of chamber 14 enclosing the zone C1, Fig. 2) enclosing at least one high pressure riser (30, Fig. 2; see also para. 48 discussing where the outlet of the riser 30 can be positioned below the top opening 32 of the chamber 14) and a plurality of low pressure risers (50+72, Fig. 4), wherein the plurality of low pressure risers has openings (72, Fig. 4) below an opening (90) of the at least one high pressure riser (Fig. 2), the openings of the plurality of low pressure risers and the opening of the at least one high pressure riser are positioned in the low pressure mixing chamber to permit mixing of flammable gases exiting the openings within the mixing chamber (both the high pressure and low pressure openings are positioned below the open top end 32 of the mixing chamber 14); 
a low pressure gathering chamber (52, Fig. 4) in fluid communication with the plurality of the low pressure risers, the low pressure gathering chamber separated from the low pressure blower mixing chamber by a flange (76, Fig. 4) forming the bottom of the low pressure blower mixing chamber; and 
an air blower (79) fluidly coupled with the low pressure blower mixing chamber at a blower inlet (para. 43), the air blower supplying blower air to mix with the flammable gases from both the at least one high pressure riser and the plurality of low pressure risers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20150050603 A1) in view of Aldrich (US 20140370448 A1).
Regarding claim 1, Griffin discloses a clean burning gas flare tip comprising: 
a low pressure blower mixing chamber (130, Fig. 5) enclosing at least one high pressure riser (117, Fig. 5) and a low pressure riser (129, Fig. 5), the openings (gas outlet opening, see Fig. 5) of the low pressure riser and the opening (gas outlet opening, see Fig. 5) of the at least one high pressure riser are positioned in the low pressure mixing chamber to permit mixing of flammable gases exiting the openings within the mixing chamber (Fig. 5); 
a low pressure gathering chamber (“LP”, Fig. 3A) in fluid communication with the low pressure riser, the low pressure gathering chamber separated from the low pressure blower mixing chamber by a flange (131, Fig. 5) forming the bottom of the low pressure blower mixing chamber; and 
an air blower (125, Fig. 2) fluidly coupled with the low pressure blower mixing chamber at a blower inlet (bottom end of chamber 129 or opening in sleeve 131 for the chamber 129 to pass through, see Fig. 5), the air blower supplying blower air to mix with the flammable gases from both the at least one high pressure riser and the low pressure riser (para. 36).

Griffin fails to disclose:
wherein the single low pressure riser is a plurality of low pressure risers, wherein the plurality of low pressure risers has openings below an opening of the at least one high pressure riser; and
wherein the lower pressure gathering chamber is in fluid communication with the plurality of the low pressure risers

Aldrich teaches a clean burning gas flare tip, comprising:
a plurality of low pressure risers (50, Fig.2 ), wherein the plurality of low pressure risers has openings (gas outlets) below an opening (gas outlet) of the at least one high pressure riser (30, Fig. 2); and 
a low pressure gathering chamber (52, Fig. 4) in fluid communication with the plurality of the low pressure risers.

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Griffin wherein the single low pressure riser is a plurality of low pressure risers, so that more low pressure gas can be flared.  This may be needed especially for oil and gas sites having a lot of low pressure gas.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Griffin wherein the plurality of low pressure risers has openings below an opening of the at least one high pressure riser, so the upward momentum of the low pressure gas can further stabilize the high pressure gas (and the flame produced), thereby reducing the noise caused by a billowing flame.  A stable flame would also promote more complete combustion.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Griffin wherein the lower pressure gathering chamber is in fluid communication with the plurality of the low pressure risers, so that the plurality of low pressure risers can be provided an equal amount of low pressure gas.  The result is less turbulent flow in the low pressure blower mixing chamber.  Turbulent flow in the mixing chamber would cause flame instabilities, noise, and incomplete combustion.  

Regarding claim 2, modified Griffin discloses wherein the blower inlet (bottom end of chamber 129 or opening in sleeve 131 for the chamber 129 to pass through, see Fig. 5 of Griffin) is below the openings (gas outlet) of the plurality of low pressure risers (Griffin, 129).
Regarding claim 6, modified Griffin fails to state wherein the air blower is configured to provide the blower air at a flow rate to produce a lean burning condition when mixed with the flammable gases from both the at least one high pressure riser and the plurality of low pressure risers up to a stoichiometric ratio.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the blower flow rate affects the air-fuel ratio.  The air-fuel ratio determines the burning conditions (e.g., lean, rich, stoichiometric). The type of burning condition affects the combustion efficiency (i.e., completeness of combustion), the amount and types of emissions produced (e.g., NOx, N2, CO, CO2), and the flame temperature (Aldrich, para. 56).  Lean burning conditions burn hotter and produce more NOx, but it also burns more of the fuel compared to rich burning conditions.  Stoichiometric combustion is an ideal case where there is perfect combustion but it is rarely achievable in practice.  
Regarding 7, Griffin discloses wherein the low pressure gathering chamber (“LP”, Fig. 3A) receives low pressure flammable gases at a low pressure inlet (105, Fig. 3A) below the low pressure blower mixing chamber (130, Fig. 2).   
Regarding claim 8, Griffin fails to explicitly disclose wherein the low pressure blower mixing chamber receives the blower air at a pressure equal to or higher than that of the flammable gases from both the at least one high pressure riser and the plurality of low pressure risers.  However, the limitation is a matter of optimization that can be found through routine experimentation.  The blower pressure serves several purposes.  First, the blower pressure affects the amount of combustion air that is delivered to the mixing chamber.  A higher blower pressure would force more air into the air-assist pipe (127, Fig. 5).  The amount of combustion air controls the type of burning condition (e.g., lean or rich combustion; see rejection of claim 6).  Second, the blower pressure affects the velocity of the low pressure gas- air mixture exiting the chamber (129, Fig. 5).  Higher pressures would produce higher velocities.  The velocity of the mixture is important because a high velocity promotes more complete combustion, less noise, and a more stable flame (see Griffin, in paras. 2, 31, 35, discussing the importance of the low and high pressure gas velocities).  And third, the higher velocity would help stabilize the high pressure gas in the combination, as explained in the rejection of claim 1.  Stabilizing the high pressure gas is also important because it would stabilize the flame, reduce noise, and further the combustion of the gaseous fuel.   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20150050603 A1) in view of Aldrich (US 20140370448 A1), as applied to claim 1, and further in view of Penterson (US 6474250 B1).
Regarding claim 5, modified Griffin fails to disclose wherein the high pressure riser further comprising one or more straightening vanes extending radially from an outer wall of the high pressure riser for regulating gas flow directions inside the low pressure blower mixing chamber.  However, Penterson teaches a burner comprising one or more straightening vanes (teeth 106, Fig. 1) extending radially from an outer wall of the burner for regulating gas flow directions.  The purpose of the teeth is to stabilize the flame (col. 4, lines 23-26).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Griffin to further comprise wherein the high pressure riser further comprising one or more straightening vanes extending radially from an outer wall of the high pressure riser for regulating gas flow directions inside the low pressure blower mixing chamber.  The motivation to combine is to help stabilize the flame, which would lead to clean burning of the waste gas.  A stable flame produces more complete combustion and reduces noise.
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldrich (US 20140370448 A1) in view of Penterson (US 6474250 B1).
Regarding claim 3, Aldrich fails to disclose a plurality of flame tabs extending from an opening of the low pressure blower mixing chamber.  However, Penterson teaches a burner comprising one or more straightening vanes (teeth 106, Fig. 1) extending radially from an outer wall of the burner for regulating gas flow directions.  The purpose of the teeth is to stabilize the flame (col. 4, lines 23-26).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Aldrich wherein the outlet of the high pressure riser, which is at the opening of the low pressure blower mixing chamber (Aldrich, para. 48), comprises a plurality of flame tabs, such that they extend from an opening of the low pressure blower mixing chamber.  The motivation to combine is to help stabilize the flame, which would lead to clean burning of the waste gas.  A stable flame produces more complete combustion and reduces noise.
Regarding claim 4, Aldrich discloses a pilot shoot (92, Fig. 2) having a pilot flame opening (para. 53) adjacent the opening of the low pressure blower mixing chamber.


Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they do not apply to the current rejections. 

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762